 A. 0. ' SMITH CORPORATION621V. THE REMEDYHaving foundthatRespondent had engaged in certainunfair laborpractices viola-tive of Section 8 (1) (A) and(4) of the Act,itwill be recommended that it cease.and desist therefrom,and take certainaffirmativeaction designed to effectuatethe policiesof the Act.Having found that Respondent discriminatorily restrained Mendelsohn from being,employed for a certain period commencing on June 14,1956, the TrialExaminerrecommends thatRespondentmake him whole for anyloss of pay suffered by himas a result of its unlawfulconduct, by payment tohim of a sumof money equal to theamount he normallywould have earnedaswages fromJune 14, 1956,until hewould havebeenlaid off, absentunfair labor practices.In computing the amount.of back paydue Mendelsohn,the customaryformula of the Board set forth inF.W. Woolworth Company,90 NLRB289, shall be followed.The unfairlabor practicesfoundto have been engaged inby theRespondentare of such a character and scope that in order to insure the employees and prospectiveemployeesof the membersof Respondenttheir full rightsguaranteedby the Act,it will be recommendedthatRespondent cease and desist from in any manner inter-fering with,restraining,and coercing said employees and prospective employees intheir rightto self-organization.Uponthe basisof the abovefindings of fact, and upon the entire record in thecase,the TrialExaminer makes thefollowing:CONCLUSIONS oP LAW1.International Longshoremen'sand Warehousemen'sUnion, Local #37 is alabor organizationwithinthe meaning of Section2 (5) of the Act.2.Respondent and its employer-members are engaged in commerce within themeaning of Section 2 (6) and(7) of the Act.3.By discriminating in regardto the hireand tenureof employmentof PeterPatrick Mendelsohn because hehad filed with the Boarda charge against a memberof the Respondent,Respondent has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8 (a) (3) ofthe Act.4.Theunfair labor practices are unfair labor practices within the meaning of.Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]A. O. Smith Corporation,Kankakee WorksandLocal 311, OfficeEmployees International Union,AFL-CIO,,Petitioner.CasesNos. 13-RC-5554 and 13-RC-4f01.November 07,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert G. Mayberry, hearing'officer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Local 311, Office Employees International Union, AFL-CIO, thePetitioner in Case No. 13-RC-5554, herein called Local 311, and,Office Employees International Union, AFL-CIO,2 the petitioner inCase No. 13-RC-4201, herein called the International, the labor or-1 For purposes of this Decision,Cases Nos.13-RC-5P54 and 13-RC-4201 are hereby,consolidated.Affiliated only with AFL atthe time the petition in Case No.13-RC-4201 was filed.110 NLRB No. 82. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizations involved herein, claim to represent certain employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act in Case No. 13-RC-5554 for the following reasons :Local 311 seeks an election in a unit previously certified by theBoard 3 comprising all office and clerical employees at the Employer'sKankakee, Illinois, plant. It would include 18 unrepresented clericalsin the Smithway sales, Harvestore service, Harvestore sales, credit,administration, and inspection departments of the Employer whowere included in the Board's original certification but who wereneither permitted to vote in the earlier election nor thereafter repre-sented.In the alternative, it desires to have its certification clarifiedto include the 18 clericals.The record shows that, on a petition filed by the International inCase No. 13-RC-4201, the Board found appropriate a unit of all theEmployer's office and clerical employees at the Kankakee plant.'Thereafter, on April 4, 1955, the parties entered into a stipulation toclarify the Board's unit, describing the unit in terms of specific de-partments rather than as found by the Board. The eligibility list,prepared in accordance with the stipulation, failed to include the 18clericals involved herein, who, as a result, were not permitted to votein the election held April 18, 1955.Although the International wascertified thereafter on April 26, 1955, for the unit of all office andclerical employees as described in the Board's decision, two subsequentcontracts between the Employer and Local 311, not raised as bars tothe proceeding in Case No. 13-RC-5554, covered the employees inthe unit stipulated to by the parties rather than in the unit certifiedby the Board.Thus, the 18 clerical employees, who were includedin the Board's certification, have at all times since been deprived oftheir franchise and of their right to representation.Because Local 311and the International have failed to represent 18 of the clericals,contrary to the 1955 certification covering all of them, we find suchconduct to be contrary to the policies and purposes of the Act andthat it would therefore be inconsistent with good practice to permitsuch certification to remain in effect.We shall, accordingly, revokethe certification granted by the Board on April 26, 1955, in Case No.13-RC-4201 with prejudice to filing a new petition.5 In these cir-cumstances, we also shall dismiss the petition in Case No. 13-RC-5554.3 A. 0. Smith Corporation, Kankakee Works,111 NLRB 1042.4A. 0. Smith Corporation,KankakeeWorks, supra.5 Somerville IronWorks, Inc.,117 NLRB 1702;Nathan Warren& Sons, Inc.,116&NLRB 1662. ARMOUR AND COMPANY623.[The Board revoked the certification issued on April 26, 1955, inCase No. 13-RC-4201, dismissed the petition filed in Case No. 13-RC-5554 and ordered that revocation of the certification in Case No.13-RC-4201 and dismissal of the petition in Case No. 13-RC-5554be with prejudice to the filing of a new petition by Local 311, OfficeEmployees International Union, AFL-CIO, or by Office EmployeesInternational Union, AFL-CIO, for a period of 6 months from thedate of this Order, unless good cause is shown why the Board shouldentertain a new petition filed prior to the expiration of such period.]MEMBER MulmocK took no part in the consideration of the aboveDecision and Order.Armour and CompanyandUnited Packinghouse Workers ofAmerica, AFL-CIO, Petitioner.Case No. 18-RC-3266. Novem-ber 27,1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William D. Boetticher,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of'the Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, whose Local 73 represents the Employer's pro-duction and maintenance employees, seeks to represent a unit of officeand clerical employees.In the alternative, it is willing to representthe employees involved in any unit or units found appropriate by theBoard, but requests that, if any of them are found to be plant clericals,such employees be added to the existing production and maintenanceunit.The Employer does not object to a unit of office clericals, butcontends that plant clericals should be represented separately fromboth office clericals and production and maintenance employees. Inaddition, it contends that a number of the employees whom the119 NLRR Ni'. A